Citation Nr: 1741170	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a lower back condition.

2. Entitlement to service connection for a right ankle condition.

3. Entitlement to service connection for a left ankle condition.

4. Entitlement to service connection for a respiratory condition, to include asthma.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had periods of active service from July to October 1982, May 1989 to September 1996, and August 1999 to April 2000.  These matters come before the Board on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has recharacterized the Veteran's asthma claim as a broader claim for any respiratory condition in accordance with the Veteran's notice of disagreement.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that veterans are seeking service connection for symptoms and that claims are not limited to particular diagnoses recited by veterans in their filings).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a hearing via live video conference when he perfected his appeal to the Board.  See April 2013 VA Form 9, substantive appeal.  A hearing was appropriately scheduled in August 2017, but the Veteran did not attend.  On the day of the hearing, VA received notice of the Veteran's change of address and an explanation that the Veteran had not attended the hearing because the notice of the date and time of the hearing had been mailed to his previous address.  The Board finds that the Veteran has shown good cause for why he did not attend his scheduled hearing, and, as his request for a hearing has not otherwise been withdrawn, the Board finds that a remand is required so that the RO may schedule the Veteran for a hearing via live video conference.  38 C.F.R. § 700(a), 702(d) (2016).

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a Board hearing in accordance with the docket number of his appeal. Notify the Veteran and his representative, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, ensure that a transcript of the hearing is associated with the claims file.  Once that is completed, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims folder to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


